 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                        3:19-CR-022-MMD-CLB

 9                Plaintiff,                        Final Order of Forfeiture

10          v.

11 JAY GRANT WILLIAMS,

12                Defendant.

13         The United States District Court for the District of Nevada entered a Preliminary
14 Order of Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2) and 18 U.S.C. §

15 924(d)(1) with 28 U.S.C. § 2461(c) based upon the plea of guilty by Jay Grant Williams to

16 the criminal offense, forfeiting the property set forth in the Notice Regarding Forfeiture and

17 the Forfeiture Allegation of the Superseding Information and shown by the United States to

18 have the requisite nexus to the offense to which Jay Grant Williams pled guilty.

19 Memorandum in Support of Defendant’s Plea, ECF No. 24; Notice Regarding Forfeiture,

20 ECF No. 25; Superseding Information, ECF No. 28; Preliminary Order of Forfeiture, ECF

21 No. 32; Arraignment and Guilty Plea, ECF No. 33.

22         This Court finds that the United States may amend this order at any time to add
23 subsequently located property or substitute property to the forfeiture order pursuant to Fed.

24 R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

25         This Court finds the United States published the notice of forfeiture in accordance
26 with the law via the official government internet forfeiture site, www.forfeiture.gov,

27 consecutively from October 5, 2019, through November 3, 2019, notifying all potential third

28 ///
 1   parties of their right to petition the Court. Notice of Filing Proof of Publication, ECF No.

 2   38.

 3          This Court finds no petition was filed herein by or on behalf of any person or entity

 4   and the time for filing such petitions and claims has expired.

 5          This Court finds no petitions are pending with regard to the property named herein

 6   and the time for presenting such petitions has expired.

 7          THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that

 8   all possessory rights, ownership rights, and all rights, titles, and interests in the property

 9   hereinafter described are condemned, forfeited, and vested in the United States pursuant to

10   Fed. R. Crim. P. 32.2(b)(4)(A) and (B); Fed. R. Crim. P. 32.2(c)(2); 18 U.S.C. § 924(d)(1)

11   with 28 U.S.C. § 2461(c); and 21 U.S.C. § 853(n)(7) and shall be disposed of according to

12   law:

13                  1. Ruger, model Blackhawk, .357 caliber revolver bearing serial number 858;

14                  2. 6 rounds assorted .38 caliber ammunition;

15                  3. 20 component assorted multi caliber ammunition; and

16                  4. any and all ammunition

17   (all of which constitutes property).

18          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all

19   forfeited funds, including but not limited to, currency, currency equivalents, certificates of

20   deposit, as well as any income derived as a result of the government’s management of any

21   property forfeited herein, and the proceeds from the sale of any forfeited property shall be

22   disposed of according to law.

23          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

24   copies of this Order to all counsel of record.

25                 February 5
            DATED _____________________, 2020.

26

27
                                                  HONORABLE MIRANDA M. DU
28                                                UNITED STATES DISTRICT JUDGE
                                                    2
 1                               CERTIFICATE OF SERVICE

 2         A copy of the foregoing was served upon counsel of record via Electronic Filing on

 3   February 5, 2020.

 4                                                   /s/ Heidi L. Skillin
                                                     HEIDI L. SKILLIN
 5                                                   FSA Contractor Paralegal
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 3
